IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 NATHAN J. CHERRY,                             :   No. 17 WAP 2020
                                               :
                     Appellant                 :   Appeal from the Order of the
                                               :   Commonwealth Court entered May
                                               :   20, 2020 at No. 201 M.D. 2020.
              v.                               :
                                               :
                                               :
 PENNSYLVANIA BOARD OF PROBATION               :
 AND PAROLE,                                   :
                                               :
                     Appellee                  :


                                       ORDER


PER CURIAM
      AND NOW, this 18th day of May, 2021, the Commonwealth Court’s order

dismissing Appellant’s Petition for Writ of Mandamus as moot is vacated. The case is

remanded to the Commonwealth Court for reconsideration in light of its decision in Mesko

v. Pa. Bd. of Prob. & Parole, 245 A.3d 1174 (Pa. Cmwlth. 2021).